PER CURIAM.
After consideration of the hearing held in this court at 2:00 P.M. on Thursday, September 10, 1998 relative to the motion for contempt filed by defendants, which alleged a violation by plaintiffs’ counsel of the stay order issued by this court on March 30,1998, we find that plaintiffs’ counsel did not wilfully disobey the order. We further find that counsel’s actions in erroneously noticing a deposition, filing a subpoena duces tecum and then subsequently withdrawing them, neither obstructed nor interfered with the orderly administration of justice, nor did counsel’s actions impair the dignity of this court. See: La.C.C.P. arts. 221 and 224.
ACCORDINGLY, the Motion for Contempt is hereby denied. Each party is to pay for its own costs of appeal.